Per Curiam.
A careful perusal of tbe record leaves us witb tbe impression tbat tbe matter bas been beard and determined substantially in accord witb tbe principles of law applicable, and tbat tbe validity of tbe trial should be sustained. All questions in dispute have been settled by tbe verdict, and no action or ruling on the- part of tbe trial court bas been discovered by us which we apprehend should be held for reversible error.
Tbe exceptions relating to tbe admission and exclusion of evidence, and those directed to tbe charge, must all be resolved in favor of tbe validity of tbe trial. No new question of law or one not heretofore settled by our decisions is presented by tbe appeal. Tbe verdict and judgment will be up held.
No error.